IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PITTSBURGH

JACK WOLFORD, RICHARD FALETTI,
RONALD ADAMIAK, VINCENT
GEMINETTI, JASON COMEAU, J.
PATRICK GODFREY, GREGORY JOHNS,
WILLIAM JOHNS, BRIAN KAMINSKI,
JOHN RESICK, KENNETH E.
SHOEMAKER, WILLIAM R. SORGJR.,
ANTHONY L. TROZZO, MIKE TRUSLK,
RON WAVREK, FREEMAN WOODY, ON
BEHALF OF THEMSELVES AND ALL
OTHERS SIMILARLIY SITUATED;

Plaintiffs,

VS.

ALLEGHENY TECHNOLOGIES INC.,

Defendant,

OPINION AND ORDER

Plaintiffs bring the within collective action against their employer, Defendant, Allegheny

ee ee ee eee

2:19-CV-00251-MJH

Technologies, Inc. (‘ATT’), for two compensation claims under the Fair Labor Standards Act

(“FLSA”) for 1) the time spent walking from the locker room to their workstation after they have

donned protective clothing and 2) the time spent at their work stations while awaiting relief

employees. ATI moves for partial dismissal of the Amended Complaint for the first FLSA

claim pursuant to Fed. R. Civ. P. 12(b)(6). CECF No. 22). The parties provided briefs (ECF

Nos. 23, 26, and 27), and the matter is now ripe for decision.

For the following reasons, ATI’s Partial Motion to Dismiss will be granted.
I. Background

Plaintiffs are employees at ATI’s continuous steel manufacturing operation in
Brackenridge Pennsylvania. (ECF No. 16 at {] 20-21). At the beginning of their shifts,
employees must report to their workstation and remain until relieved by a subsequent shift
worker. Jd. at { 22. Prior to arriving at the workstation, employees must don special protective
clothing and equipment prior to entering the manufacturing facilities to protect them from heat
and toxic fumes. /d. at §§ 23, 25-29. Said clothing and equipment may only be donned after the
employees enter the facility. Jd. at 23. Upon entrance, employees must swipe an
identification card, which records their time of arrival. Jd. at§ 40. After swiping their cards,
employees don their protective clothing in a locker room and walk to their workstations. Jd. at {
41. Employees then must attend a daily “huddle meeting” on safety at the beginning of their
shift. Jd. at 952. At the completion of their shift, upon being relieved of their workstation,
employees return to the locker room, remove their protective clothing, and sometimes shower to
remove hazardous materials. Jd. at { 42. Employees then leave the facility after swiping their
identification card, which records the time of their exit. /d. at § 43.

Plaintiffs allege that ATI does not compensate for the following activities, which violates
the FLSA:

a. The time spent traveling from the locker room to their workstations within the
manufacturing plant. Jd. at § 58.

b. The time employees spend at their workstation while awaiting relief employees. Jd. at
4 60

ATI seeks dismissal of the first claim only. In their response brief, Plaintiffs concede the

Amended Complaint is not seeking an FLSA claim for donning and doffing protective clothes
because a Collective Bargaining Agreement (CBA) reclassifies such as noncompensable time.
(ECF No. 26 at p. 2).
IL. Standard of Review

When reviewing a motion to dismiss, pursuant to Federal Rule of Civil Procedure
12(b)(6), the court must “accept all factual allegations as true, construe the complaint in the light
most favorable to the plaintiff, and determine whether, under any reasonable reading of the
complaint, the plaintiff may be entitled to relief.” Eid v. Thompson, 740 F.3d 118, 122 Gd Cir.
2014) (quoting Phillips v. County of Allegheny, 515 F.3d 224, 233 (3d Cir.2008)). “To survive a
motion to dismiss a complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678 (citing
Twombly, 550 U.S. at 556); see also Thompson v. Real Estate Mortg. Network, 748 F.3d 142,
147 (3d Cir. 2014). “Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice.” Jgbal, 556 U.S. at 678. “Factual allegations of a
complaint must be enough to raise a right to relief above the speculative level.” Twombly, 550
U.S. at 555. A pleading party need not establish the elements of a prima facie case at this stage;
the party must only “put forth allegations that ‘raise a reasonable expectation that discovery will
reveal evidence of the necessary element[s].’” Fowler v. UPMC Shadyside, 578 F.3d 203, 213 |
(3d Cir.2009) (quoting Graff v. Subbiah Cardiology Associates, Ltd., 2008 WL 2312671 (W.D.
Pa. June 4, 2008)); see also Connelly v. Lane Const. Corp., 809 F.3d 780, 790 (3d Cir.2016)

(“Although a reviewing court now affirmatively disregards a pleading’s legal conclusions, it
must still... assume all remaining factual allegations to be true, construe those truths in the light
most favorable to the plaintiff, and then draw all reasonable inferences from them.”) (citing
Foglia v. Renal Ventures Memt., LLC, 754 F.3d 153, 154.n. 1 Gd Cir.2014)).

Nonetheless, a court need not credit bald assertions, unwarranted inferences, or legal
conclusions cast in the form of factual averments. Morse v. Lower Merion School District, 132
F.3d 902, 906, n. 8 (3d Cir.1997). The primary question in deciding a motion to dismiss is not
whether the Plaintiff will ultimately prevail, but rather whether he or she is entitled to offer
evidence to establish the facts alleged in the complaint. Maio v. Aetna, 221 F.3d 472, 482 (3d
Cir.2000). The purpose of a motion to dismiss is to “streamline [ ] litigation by dispensing with
needless discovery and factfinding.” Neitzke v. Williams, 490 U.S. 319, 326-327, (1989).

Ill. Discussion

The sole issue in ATI’s Partial Motion to Dismiss is whether the FLSA requires ATI to
compensate Plaintiffs’ post-donning walking time from the locker room to their workstation.
ATI contends that under the CBA, donning protective clothing is not “work,” and is not “integral
and indispensable” to the principal activity of making steel, and does not start the workday under
the “continuous workday” rule. Plaintiffs argue that even if the CBA reclassifies donning of
protective clothing as noncompensable, it still remains a principal activity sufficient to trigger the
“continuous workday” rule because donning of protective clothing is integral and indispensable
to the duties of making steel.

The Fair Labor Standards Act, enacted in 1938, governs minimum wages and maximum
hours for non-exempt “employees who in any workweek [are] engaged in commerce or in the
production of goods for commerce, or [are] employed in an enterprise engaged in commerce or

in the production of goods for commerce.” 29 U.S.C. § 206(a) (minimum wages); § 207(a)
(maximum hours); see § 213 (exemptions). Under the FLSA, employers must pay their
employees overtime wages at “a rate not less than one and one-half times the regular rate at
which [they are] employed” for hours worked in excess of forty hours per week. 29 U.S.C. §
207(a)(1); see Turner v. City of Philadelphia, 262 F.3d 222, 224 (3d Cir.2001).

In 1947, Congress amended the FLSA through the Portal-to—Portal Act (29 U.S.C. §§
251-262) in order to address claims by workers for compensation for activities outside of the
jobs they were hired to perform. See Sandifer v. U.S. Steel Corp., 571 U.S. 220, 225 (2014);
Adair v. ConAgra Foods, Inc., 728 F.3d 849, 851 (8" Cir. 2013). Section 4 of that Act excludes
time spent “walking, riding, or traveling to and from the actual place of performance of the
principal activity or activities which [an] employee is employed to perform,” and time spent
performing “activities which are preliminary to or postliminary to said principal activity or
activities.” 29 U.S.C. § 254(a). A “principal activity” is “an integral and indispensable part of the
principal activities for which covered workmen are employed.” Steiner v. Mitchell, 350 U.S. 247
(1956); see also 29 C.F.R. § 790.8(a) (“The ‘principal’ activities referred to in the statute are
activities which the employee is ‘employed to perform’; they do not include noncompensable
‘walking, riding, or traveling’ of the type referred to in section 4 of the Act.”) (footnotes
omitted). As a general matter, a “continuous workday” is described as beginning with the first
“principal activity” of his employment, and ends with the last such activity. 29 C.F.R. § 790.6(b).
For time spent performing a nonprincipal activity to count toward an employee's workweek,
then, that activity must be performed between the first and last principal activities of the day.
IBP, Inc. v. Alvarez, 546 U.S. 21, 37 (2005)

In 1949, the FLSA was amended again with the addition of § 3(0) to permit labor

agreements to reclassify otherwise compensable time as noncompensable time. See Sandifer, 571
U.S. at 226. Section 3(0) provides that in determining the hours for which an employee is
employed, “there shall be excluded any time spent in changing clothes or washing at the
beginning or end of each workday which was excluded from measured working time during the
week involved by the express terms of or by custom or practice under a bona fide collective-
bargaining agreement applicable to a particular employee.” 29 U.S.C. § 203(0).

Generally, “Ji]f an employer requires his employees to don and doff work clothes at the
workplace, then donning and doffing are an integral and indispensable part of the workers’ main
activity and therefore a principal activity.” Sandifer v. U.S. Steel Corp., 678 F.3d 590, 596 (7
Cir. 2012) (citing Steiner, 350 U.S. at 256, 76 S.Ct. 330). The question then arises regarding the
interplay of § 254(a) and § 203(0) where the compensable activity is reclassified through a CBA
as noncompensable and thereafter a nonprincipal activity of travel intervenes between the
reclassified noncompensable activity and the principal activity at an employees’ workstation. In
resolving this, courts have held that, where the changing of clothes has been reclassified as a
nonprincipal activity by a CBA under § 203(0), compensation cannot begin until the next
principal activity and therefore any travel time beforehand is excluded under § 254(a). See
Adair, 728 F.3d at 852: see Sandifer, 678 F.3d at 596 (7" Cir. 2012); Mitchell v. JCG Indus., 929
F. Supp. 2d 827, 836 (N.D. Ill. 2013), aff'd sub nom. Mitchell v. JCG Indus., Inc., 745 F.3d 837
(7th Cir. 2014); and Castaneda v. JBS USA, LLC, 819 F.3d 1237, 1248-49 (10th Cir. 2016), as
amended on denial of reh'g and reh'g en banc (May 3, 2016). The Third Circuit and Pennsylvania
District Courts have not directly addressed the instant situation, where employees have sought
compensation for travel time when a CBA has reclassified donning and doffing as

noncompensable time.
In Sandifer, plaintiffs sought compensation for the travel time after clothes-changing had
been rendered noncompensable by a CBA. Judge Posner of the Seventh Circuit provided an apt
rationale for denying compensation for travel time that is worth excerpting here:

Section 203(0) permits the parties to a collective bargaining agreement to

reclassify changing time as nonworking time, and they did so, agreeing that the

workday would not start when the workers changed their clothes; it would start

when they arrived at their work site. If clothes-changing time is lawfully not

compensated, we can't see how it could be thought a principal employment

activity, and so section 254(a) exempts the travel time in this case.

Sandifer, 678 F.3d at 596-97.

Likewise, in Adair, the Eighth Circuit Court of Appeals concluded that the time
employees spent donning and doffing their uniforms was excluded by § 203(0) from the hours
they were employed. Adair, 728 F.3d at 852. Based on this conclusion, the court of appeals held
that:

donning and doffing is not an activity that the laborers are employed to perform,

and it is therefore not a principal activity that begins and ends the workday. It

follows that time spent walking between the clothes-changing stations and the

time clock is not part of the workday and workweek for which the employer is

liable to pay overtime compensation under the Act.

Id. at 853; see Sandifer, 678 F.3d at 596-97. Further, in Mitchell, the district court addressed
whether the time plaintiff employees spent walking to their work stations after donning their
personal protective equipment was part of the workday and workweek for which defendant was
liable to pay overtime compensation under the FLSA. 929 F. Supp. 2d at 836. The Mitchell
court held that where a CBA excludes donning and doffing from compensability pursuant to
Section 203(0), donning and doffing cannot be a principal activity that supports a walking time
claim. Jd. Also, in Castaneda, the Tenth Circuit determined that a CBA excluded walk times

from the locker rooms to the production floors at the beginning of the shift. 819 F.3d 1228-49.

The Castaneda decision reasoned that “the purpose of § 203(0) is to leave compensability of
certain activities to collective bargaining, it follows that if collective bargaining results in
providing some compensation for unmeasured work time, such compensation does not convert
any additional otherwise-noncompensable activities into work time.” Jd.

Here, Plaintiffs assert that the reclassification of a principal activity by the CBA has no
impact on the analysis of when their day begins because donning personal protective equipment
begins the workday and thus all subsequent activities under the “continuous workday rule.” ATI
contends that, because the CBA reclassified donning as a noncompensable activity under §
203(0), the work day cannot begin until the next principal activity, namely the time after arrival
at the workstation. Presently, because the CBA contains § 203(0) language to exclude donning
and doffing from work day activity, Plaintiffs’ work day does not begin until their first principal
activity at their workstation. Post-donning travel time is not compensable, as per Section 4 of the
Portal-to-Portal Act (29 U.S.C. § 254). The Court is therefore persuaded by the rationale and
decisions from Sandifer, Adair, Mitchell, and Castaneda, which all addressed the issue in this
case. Under the FLSA and supporting cases, Plaintiffs may not recover for their travel time
between the locker room and their workstation. By operation of the CBA and 29 U.S.C. § 254,
Plaintiffs’ continuous workday does not begin until after the Plaintiffs’ travel to their first
principal activity at their respective workstation. Accordingly, ATI’s Partial Motion to Dismiss
will be granted. Because the parties have not disputed the operative pleaded facts, no additional
amendment will change the outcome; therefore, any amendment is deemed futile.

ORDER

And NOW, this 21% day of November, 2019, after consideration of Plaintiffs’ Amended

Complaint, ATI’s Partial Motion to Dismiss, and the parties respective briefs (ECF Nos. 23, 26,

and 27), ATI’s Partial Motion to Dismiss is granted. Plaintiffs’ FLSA claim, for time spent
walking from the locker room to their respective workstation after donning protective clothing, is
dismissed. Any amendment to said claim is deemed futile. ATI shall file its Answer on or

before December 5, 2019.

BY THE COURT:

ale

{ T, if >
MARIGYN J AHORAN
United eakeltisect Judge

  
